DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s corrections to claim objections for claims 4, 7, 10, 13, 19, 22, 25, and 28 made on 07/01/2021 has been considered and the objection to the claims is withdrawn.
In view of the amendments filed 09/15/2021, the previous rejection to claim(s) 1-2, 4, 7, 13-17, 19, 22, 28-31, and 33-35 under 35 U.S.C. 103 is/are withdrawn. New claim(s) 36-37 is/are added. Therefore, claim(s) 1-2, 4, 7, 13-17, 19, 22, 28-31, and 33-37 is/are pending.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Hao Tan (Reg. # 73,711) on 11/04/2021.

The application has been amended as follows: 

1. (Currently Amended) A method for configuring random access, comprising: 
initiating, by a user equipment, a random access to a base station; 
receiving, by the user equipment, an association relationship between a random access adjustment parameter and a type of the random access from the base station, wherein the type of the random access is associated with a tolerant latency of the random access; 
determining, by the user equipment, whether a random access response transmitted by the base station with respect to the random access is received within a predetermined duration upon initiation of the random access; 
in response to determining that the random access response is not received, determining, by the user equipment, the type of the random access; 
determining, by the user equipment, the random access adjustment parameter corresponding to the type of the random access according to the association relationship; and 
re-initiating, by the user equipment, the random access to the base station according to the random access adjustment parameter, 
wherein in response to that the user equipment is in a connected state and a process of the random access comprises receiving content from the base station by the user equipment, determining the type of the random access comprises one of followings: 
receiving information carried on a physical downlink control channel or a downlink data packet from the base station; extracting a type of the content from the information carried on the physical downlink control channel or from a media access controller of the downlink data packet; extracting a latency tolerance level of the random access from the information carried on the physical downlink control channel or from the 2ATTY DOCKET NO.: 166093.00054 media access controller of the downlink data packet in response to that the type of the content is data; and determining the type of the random access according to the latency tolerance level and a pre-stored corresponding relationship between the latency tolerance level and the type of the random access; 
receiving information carried on a physical downlink control channel or a downlink data packet from the base station; extracting a type of the content from the information carried on the physical downlink control channel or from a media access controller of the downlink data packet; and extracting the type of the random access from the information carried on the physical downlink control channel or from the media access controller of the downlink data packet in response to that the type of the content is data; and 
receiving information carried on a physical downlink control channel or a downlink data packet from the base station; extracting a Quality of Service (QoS) index or a 5G QoS index of the random access from the information carried on the physical downlink control channel or from a media access controller of the downlink data packet; and determining the type of the random access according to the QoS index and a corresponding relationship between the QoS index and the type of the random access, or according to the 5G QoS index and a corresponding relationship between the 5G QoS index and the type of the random access.

16. (Currently Amended) A user equipment for configuring random access, comprising: 
one or more processors; 
a non-transitory storage coupled to the one or more processors; and 
a plurality of programs stored in the non-transitory storage that, when executed by the one or more processors, cause the user equipment to perform acts comprising: 
initiating a random access to a base station; 
receiving an association relationship between a random access adjustment parameter and a type of the random access from the base station, wherein the type of the random access is associated with a tolerant latency of the random access; 
determining whether a random access response transmitted by the base station with respect to the random access is received within a predetermined duration upon initiation of the random access; 
in response to determining that the random access response is not received, 7ATTY DOCKET NO.: 166093.00054determining the type of the random access; 
determining the random access adjustment parameter corresponding to the type of the random access according to the association relationship; and 
re-initiating the random access to the base station according to the random access adjustment parameter, 
wherein in response to that the user equipment is in a connected state and a process of the random access comprises receiving content from the base station by the user equipment, the plurality of programs cause the user equipment to perform acts comprising one of followings: 
receiving information carried on a physical downlink control channel or a downlink data packet from the base station; extracting a type of the content from the information carried on the physical downlink control channel or from a media access controller of the downlink data packet, and extracting a latency tolerance level of the random access from the information carried on the physical downlink control channel or from the media access controller of the downlink data packet in response to that the type of the content is data; and determining the type of the random access according to the latency tolerance level and a pre-stored corresponding relationship between the latency tolerance level and the type of the random access; 
receiving information carried on a physical downlink control channel or a downlink data packet from the base station; and extracting a type of the content from the information carried on the physical downlink control channel or from a media access controller of the downlink data packet, and extracting the type of the 8ATTY DOCKET NO.: 166093.00054random access from the information carried on the physical downlink control channel or from the media access controller of the downlink data packet in response to that the type of the content is data; and 
receiving information carried on a physical downlink control channel or a downlink data packet from the base station; extracting a Quality of Service (QoS) index or a 5G QoS index of the random access from the information carried on the physical downlink control channel or from a media access controller of the downlink data packet; and determining the type of the random access according to the QoS index and a corresponding relationship between the QoS index and the type of the random access, or according to the 5G QoS index and a corresponding relationship between the 5G QoS index and the type of the random access.

31. (Currently Amended) A non-transitory computer readable storage medium storing a 12ATTY DOCKET NO.: 166093.00054 plurality of programs for execution by a user equipment having one or more processors, wherein the plurality of programs, when executed by the one or more processors, cause the user equipment to: 
initiate a random access to a base station; 
receive an association relationship between a random access adjustment parameter and a type of the random access from the base station, wherein the type of the random access is associated with a tolerant latency of the random access; 
determine whether a random access response transmitted by the base station with respect to the random access is received within a predetermined duration upon initiation of the random access; 
in response to determining that the random access response is not received, determine the type of the random access; 
determine the random access adjustment parameter corresponding to the type of the random access according to the association relationship; and 
re-initiate the random access to the base station according to the random access adjustment parameter, 
wherein in response to that the user equipment is in a connected state and a process of the random access comprises receiving content from the base station by the user equipment, determining the type of the random access comprises one of followings: 
receiving information carried on a physical downlink control channel or a downlink data packet from the base station; extracting a type of the content from the information carried on the physical downlink control channel or from a media access controller of the downlink data packet; extracting a latency tolerance level of the random13ATTY DOCKET NO.: 166093.00054 access from the information carried on the physical downlink control channel or from the media access controller of the downlink data packet in response to that the type of the content is data; and determining the type of the random access according to the latency tolerance level and a pre-stored corresponding relationship between the latency tolerance level and the type of the random access; 
receiving information carried on a physical downlink control channel or a downlink data packet from the base station; extracting a type of the content from the information carried on the physical downlink control channel or from a media access controller of the downlink data packet; and extracting the type of the random access from the information carried on the physical downlink control channel or from the media access controller of the downlink data packet in response to that the type of the content is data; and 
receiving information carried on a physical downlink control channel or a downlink data packet from the base station; extracting a Quality of Service (QoS) index or a 5G QoS index of the random access from the information carried on the physical downlink control channel or from a media access controller of the downlink data packet; and determining the type of the random access according to the QoS index and a corresponding relationship between the QoS index and the type of the random access, or according to the 5G QoS index and a corresponding relationship between the 5G QoS index and the type of the random access.

Allowable Subject Matter
Claims 1-2, 4, 7, 13-17, 19, 22, 28-31, and 33-37 renumbered to 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments, i.e., “extracting a type of the content from the information carried on the physical downlink control channel or from a media access controller of the downlink data packet; extracting a latency tolerance level of the random access from the information carried on the physical downlink control channel or from the 2ATTY DOCKET NO.: 166093.00054media access controller of the downlink data packet in response to that the type of the content is data” and “extracting a type of the content from the information carried on the physical downlink control channel or from a media access controller of the downlink data packet; and extracting the type of the random access from the information carried on the physical downlink control channel or from the media access controller of the downlink data packet in response to that the type of the content is data” and “extracting a Quality of Service (QoS) index or a 5G QoS index of the random access from the information carried on the physical downlink control channel or from a media access controller of the downlink data packet; and determining the type of the random access according to the QoS index and a corresponding relationship between the QoS index and the type of the random access, or according to the 5G QoS index and a corresponding relationship between the 5G QoS index and the type of the random access” (claims 1, 16, and 31) filed 09/15/2021, in conjunction with other limitations recited in the claims have overcome the previous 103 rejection. 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior(s) art found is/are as follows:
Tang et al. (US 2019/0373643 A1) (previously cited), which is directed to Method for random access, and terminal device and network device; and teaches a terminal device initiating random access by sending random access preamble to a network device and receiving a correspondence between conditions for initiating random access procedures and thresholds from the network device. The condition for initiating random access procedure may be for initial RRC connection establishment, RRC connection reestablishment, etc. The threshold indicates maximum waiting time before re-initiating random access procedure triggered by the condition. Upon determining a failure of random access procedure when the terminal device does not receive feedback information (i.e., a random access response) within a random access response time window, the terminal device determines the condition for initiating the random access procedure. For example, the terminal device determines the threshold corresponding to the condition for initiating the random access procedure by searching in table 1 the correspondence between the conditions for initiating random access procedure and the thresholds to determine a backoff time based on the threshold. Then the terminal device re-initiates random access procedure according to the backoff time. (Figs. 2-4, [0051]-[0052], [0066]-[0067], [0073]-[0074], [0076]-[0078], [0080]-[0084]);
Shah et al. (US 2020/0275477 A1) (previously cited), which is directed to User equipment and base station participating in prioritized random access; and teaches different services, i.e., URLLC and 
Han et al. (US 2020/0022038 A1), which is directed to Communications method and apparatus; and teaches a terminal sends random access preamble sequence to a base station and receives from the base station a broadcast message with plurality of random access parameter sets corresponding to plurality of random access groups: 0-3. Random access groups are classified based on service type being URLLC or eMBB that have different latency requirements in random access, i.e., URLLC requires latency to be 0.5ms and eMBB requires latency to be 4ms. The terminal determines whether a random access response is received within a random access response time window after the terminal sends the random access preamble sequence. The terminal determines that the current random access process fails because the terminal does not receive a random access message. Upon the failure, the terminal re-initiates random access process by selecting a corresponding random access parameter set based on a random access group corresponding to the terminal. The random access group is classified based on the service type. The service type is initiated by the terminal, so the terminal has determined the random access group for the random access preamble sequence. The terminal determines the random access parameter set based on the random access group shown in table 2. The terminal re-initiates random access process by using the same or a different random access parameter. (Figs. 3-4, tables 1-2, [0004], [0114], [0123], [0127]-[0128], [0132], [0155]-[0156], [0159], [0173], [0189]-[0190]); and
Chen et al. (US 2020/0128582 A1), which is directed to Method and device for random access and instruction after random access rollback; and teaches a UE sends a random access request to a base station and receives random access backoff indicator from the base station. The random access backoff indicator indicates different backoff parameters of different categories of UEs so that they can reinitiate 
Chen et al. (US 2018/0035469 A1), which is directed to Method and apparatus for improving random access procedure in a wireless communication system; and teaches how to design backoff for different latencies where different service types have different corresponding index values that are mapped with backoff. The UE is configured with different random access response windows based on the service types (URLLC and eMBB). When a UE uses different resource sets to transmit MSG1 but receives MSG2 with different resource sets, the UE has not received or successfully decoded the MSG2 because the UE will use the resource sets of MSG1. Therefore, the UE will re-initiate random access by using the resource sets of MSG2 that includes different backoff for different service types. MSG2, RAR window length, and backoff interval are transmitted through dedicated messages, such as PDCCH for initiating random access. ([0139], [0174]-[0177], [0179], [0195], [0206], [0210]-[0213], [0215]-[0216], [0219]).

Neither Tang nor Shah, Han, Chen ‘582, or Chen ‘469, taken alone or in any reasonable combination, teach the claims as amended, “extracting a type of the content from the information carried on the physical downlink control channel or from a media access controller of the downlink data packet; extracting a latency tolerance level of the random access from the information carried on the physical downlink control channel or from the 2ATTY DOCKET NO.: 166093.00054media access controller of the downlink data packet in response to that the type of the content is data” and “extracting a type of the content from the information carried on the physical downlink control channel or from a media access controller of the downlink data packet; and extracting the type of the random access from the information carried on the physical downlink control channel or from the media access controller of the downlink data packet in response to that the type of the content is data” and “extracting a Quality of Service (QoS) index or a 5G QoS index of the random access from the information carried on the physical downlink control channel or from a media access controller of the downlink data packet; and determining the type of the random access according to the QoS index and a corresponding relationship between the QoS index and the type of the random access, or according to the 5G QoS index and a corresponding relationship between the 5G QoS index and the type of the random access” (claims 1, 16, and 31), in conjunction with other limitations recited in the claims.
	Therefore claims 1-2, 4, 7, 13-17, 19, 22, 28-31, and 33-37 renumbered to 1-20 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.H.N./Examiner, Art Unit 2478                                                                                                                                                                                                        

/JOSEPH E AVELLINO/Supervisory Patent Examiner, Art Unit 2478